


Exhibit 10-a




AT&T INC.
2018 Incentive Plan
Article 1.     Establishment and Purpose.
1.01
Establishment of the Plan.  AT&T Inc., a Delaware corporation (the "Company" or
"AT&T"), hereby establishes an incentive compensation plan (the "Plan"), as set
forth in this document.

1.02
Purpose of the Plan.  The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of the Company's stockholders, and by providing
Participants with an incentive for outstanding performance.

1.03
Effective Date of the Plan.  The Plan is effective on May 1, 2018.

Article 2.     Definitions.
2.01
Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a)
"Applicable Law" means the legal requirements relating to the administration of
options and share-based or performance-based awards under any applicable laws of
the United States, any other country, and any provincial, state, or local
subdivision, any applicable stock exchange or automated quotation system rules
or regulations, as such laws, rules, regulations and requirements shall be in
place from time to time.

(b)
"Award" means, individually or collectively, a grant or award under this Plan of
Stock Options, Restricted Stock (including unrestricted Stock), Restricted Stock
Units, Performance Units, or Performance Shares.

(c)
"Award Agreement" means an agreement which may be entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to Participants under this Plan.

(d)
"Board" or "Board of Directors" means the AT&T Board of Directors.

(e)
"Cause" means willful and gross misconduct on the part of an Employee that is
materially and demonstrably detrimental to the Company or any Subsidiary as
determined by the Committee in its sole discretion.

 
 
1



--------------------------------------------------------------------------------



 
(f)
"Change in Control" shall be deemed to have occurred if (1) any "person" (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, becomes the "beneficial owner" (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the total voting power represented by the Company's
then outstanding voting securities; or (2) during any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new Director whose election by the
Board of Directors or nomination for election by the Company's stockholders was
approved by a vote of at least two-thirds (2/3) of the Directors then still in
office who either were Directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or (3) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (4) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.

(g)
"Code" means the Internal Revenue Code of 1986, as amended from time to time.

(h)
"Committee" means the committee or committees of the Board of Directors given
authority to administer the Plan as provided in Article 3.

(i)
"Director" means any individual who is a member of the AT&T Board of Directors.

(j)
"Disability" means, absence of an Employee from work under the relevant Company
or Subsidiary long term disability plan.

(k)
"Employee" means any employee of the Company or of one of the Company's
Subsidiaries.  "Employment" means the employment of an Employee by the Company
or one of its Subsidiaries.  Directors who are not otherwise employed by the
Company shall not be considered Employees under this Plan.

 
 
2



--------------------------------------------------------------------------------


 

 
(l)
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor Act thereto.

(m)
"Exercise Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

(n)
"Fair Market Value" means the closing price on the NYSE for a Share on the
relevant date, or if such date was not a trading day, the next preceding trading
date, all as determined by the Company.  A trading day is any day that the
Shares are traded on the NYSE.  In lieu of the foregoing, the Committee may,
from time to time, select any other index or measurement to determine the Fair
Market Value of Shares under the Plan, including but not limited to an average
determined over a period of trading days.

(o)
"Insider" means an Employee who is, on the relevant date, an officer, director,
or ten percent (10%) beneficial owner of the Company, as those terms are defined
under Section 16 of the Exchange Act.

(p)
"NYSE" or "New York Stock Exchange."  If the New York Stock Exchange is no
longer the principal exchange on which the stock is listed, then NYSE shall
refer to such principal exchange unless otherwise provided by the Disinterested
Committee.

(q)
"Officer Level Employee" means a Participant who is an officer level Employee
for compensation purposes as indicated on the records of AT&T.  References to
records of AT&T shall include the records of its Subsidiaries.

(r)
"Option" means an option to purchase Shares from AT&T.

(s)
"Participant" means an Employee or former Employee who holds an outstanding
Award granted under the Plan.

(t)
"Performance Unit" and "Performance Share" each mean an Award granted to an
Employee pursuant to Article 8 herein.

(u)
"Retirement" or to "Retire" means the Participant's Termination of Employment
for any reason other than death, Disability, or for Cause, on or after the
earlier of the following dates, or as otherwise provided by the Committee: (1)
for Officer Level Employees, the date the Participant is at least age fifty-five
(55) and has completed a 5 year Term of Employment; provided, however, that
individuals who are designated as an Officer on or after October 1, 2015, must
have completed a 10-year Term of Employment; or (2) the date the Participant has
attained one of the following combinations of age and service, except as
otherwise indicated below:

 
 
3



--------------------------------------------------------------------------------





 
Term of Employment
 Age
 
10 years or more
65 or older
 
20 years or more
55 or older
 
25 years or more
50 or older
 
30 years or more
Any age
 

 
For purposes of this Plan only, Term of Employment shall have the same meaning
as in the AT&T Pension Benefit Plan – Nonbargained Program ("Pension Plan"), as
that may be amended from time to time, except that service with a Participant's
employer shall be counted as though the employer were a "Participating Company"
under the Pension Plan and the Employee was a participant in the Pension Plan.
(v)
"Senior Manager" means a Participant who is a senior manager for compensation
purposes as indicated on the records of AT&T.




(w)
"Severance Termination of Employment" means a Termination of Employment where
the Participant receives a cash severance payment under a severance plan of the
Participant's employer or pursuant to an individually negotiated severance
agreement.

(x)
"Shares" or "Stock" means the shares of common stock of the Company.

(y)
"Subsidiary" means any corporation, partnership, venture or other entity in
which AT&T holds, directly or indirectly, a fifty percent (50%) or greater
ownership interest.




(z)
"Surplus Termination of Employment" means a Termination of Employment as a
result of force surplus, technological, operational, organizational and/or
structural changes affecting the relevant employer without an offer for
comparable employment, or an Employment Termination that occurs as a result of
declining a Company initiated or offered job relocation to a work location that
is more than fifty (50) miles from the employee's work location and that
increases the employee's work commute.

(aa)
"Termination of Employment" or a similar reference means the event where the
Employee is no longer an Employee of the Company or of any Subsidiary, including
but not limited to where the employing company ceases to be a Subsidiary.  With
respect to any Award that provides "nonqualified deferred compensation" within
the meaning of Section 409A of the Code, "Termination of Employment" shall mean
a "separation from service" as defined under Section 409A of the Code.

 
 
4



--------------------------------------------------------------------------------



 
Article 3.     Administration.
3.01
The Committee.  Administration of the Plan shall be as follows:

(a)
With respect to Insiders, the Plan and Awards hereunder shall be administered by
the Human Resources Committee of the Board or such other committee as may be
appointed by the Board for this purpose (each of the Human Resources Committee
and such other committee is the "Disinterested Committee"), where each Director
on such Disinterested Committee is a "Non-Employee Director," as that term is
used in Rule 16b-3 under the Exchange Act (or any successor designation for
determining the committee that may administer plans, transactions or awards
exempt under Section 16(b) of the Exchange Act), as that rule may be modified
from time to time.

(b)
With respect to persons who are not Insiders, the Plan and Awards hereunder
shall be administered by each of the Disinterested Committee and such other
committee, if any, to which the Board may delegate such authority (such other
Committee shall be the "Non-Insider Committee"), and each such Committee shall
have full authority to administer the Plan and all Awards hereunder, except as
otherwise provided herein or by the Board.  The Disinterested Committee may,
from time to time, limit the authority of the Non-Insider Committee in any way. 
Any Committee may be replaced by the Board at any time.

(c)
Except as otherwise indicated from the context, references to the "Committee" in
this Plan shall be to either of the Disinterested Committee or the Non-Insider
Committee.

3.02
Authority of the Committee.  The Committee shall have complete control over the
administration of the Plan and shall have the authority in its sole discretion
to exercise all of the powers granted to it under the Plan, which shall include
but not be limited to the authority to:

(a)
construe, interpret and implement the Plan, grant terms and grant notices, and
all Award Agreements;

(b)
prescribe, amend and rescind rules and regulations relating to the Plan,
including rules governing its own operations;

(c)
make all determinations necessary or advisable in administering the Plan or any
Award thereunder;

(d)
correct any defect, supply any omission and reconcile any inconsistency in the
Plan; and

(e)
with respect to Awards:

 
 
5



--------------------------------------------------------------------------------



 
(i)
grant Awards,

(ii)
determine who shall receive Awards,

(iii)
determine when Awards shall be granted

(iv)
determine the terms and conditions of Awards, including, but not limited to,
conditioning the exercise, vesting, payout or other terms or conditions of an
Award on the achievement of Performance Goals (defined in Article 8), and

(v)
determine whether and to the extent the terms and conditions of Awards have been
achieved or satisfied.

3.03
No Award may be made under the Plan after April 30, 2028.

3.04
References to determinations or other actions by AT&T or the Company, herein,
shall mean actions authorized by the Committee, the Chairman of the Board of
AT&T, the Senior Executive Vice President of AT&T in charge of Human Resources
or their respective successors or duly authorized delegates, in each case in the
discretion of such person, provided, however, only the Disinterested Committee
may take action with respect to Insiders with regard to granting or determining
the terms of Awards or other matters that would require the Disinterested
Committee to act in order to comply with Rule 16b-3 promulgated under the
Exchange Act.

3.05
All determinations and decisions made by AT&T pursuant to the provisions of the
Plan and all related orders or resolutions of the Board shall be final,
conclusive, and binding on all persons, including but not limited to the
Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.

3.06
This Plan is not intended to and does not limit the discretion of the Committee
or the Company in any way to pay any form of compensation in lieu of or in
addition to the Awards or other compensation provided by this Plan.

Article 4.     Shares Subject to the Plan.
4.01
Number of Shares.  Subject to adjustment as provided in Section 4.03 herein, the
number of Shares available for issuance under the Plan shall not exceed one
hundred fifty (150) million Shares.  The Shares granted under this Plan may be
either authorized but unissued or reacquired Shares.  The Disinterested
Committee shall have full discretion to determine the manner in which Shares
available for grant are counted in this Plan.  In any calendar year, no
individual may be granted one or more awards of Restricted Stock, Restricted
Stock Units, Performance Shares, or any combination thereof, which, in
aggregate, would have a potential payout equivalent to more than five percent
(5%) of the Shares approved for issuance under this Plan.

 
 
6



--------------------------------------------------------------------------------



 


4.02
Share Accounting.  Without limiting the discretion of the Committee under this
section, unless otherwise provided by the Disinterested Committee, the following
rules will apply for purposes of the determination of the number of Shares
available for grant under the Plan or compliance with the foregoing limits:

(a)
If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture are forfeited under the terms of the Plan or
the relevant Award, the Shares allocable to the terminated portion of such Award
or such forfeited Shares shall again be available for issuance under the Plan.

(b)
Shares shall not be deemed to have been issued pursuant to the Plan with respect
to any portion of an Award that is settled in cash, other than an Option.

(c)
When an Option is exercised (including but not limited to a Stock-Settled
exercise), the number of shares available for issuance under the Plan shall be
reduced by the gross number of shares for which the Option is exercised.

4.03
Adjustments in Authorized Plan Shares and Outstanding Awards.  In the event of
any merger, reorganization, consolidation, recapitalization, separation,
split-up, liquidation, Share combination, Stock split, Stock dividend, or other
change in the corporate structure of the Company affecting the Shares, an
adjustment shall be made in the number and class of Shares which may be
delivered under the Plan (including but not limited to individual limits), and
in the number and class of and/or price of Shares subject to outstanding Awards
granted under the Plan, and/or the number of outstanding Options, Shares of
Restricted Stock, and Performance Shares (and Performance Units and other Awards
whose value is based on a number of Shares) constituting outstanding Awards, as
may be determined to be appropriate and equitable by the Disinterested
Committee, in its sole discretion, to prevent dilution or enlargement of rights.

Article 5.     Eligibility and Participation.
5.01
Eligibility.  All management Employees are eligible to receive Awards under this
Plan.

5.02
Actual Participation.  Subject to the provisions of the Plan, the Committee may,
from time to time, select from all eligible Employees, those to whom Awards
shall be granted and shall determine the nature and amount of each Award.  No
Employee is entitled to receive an Award unless selected by the Committee.

 
 
7



--------------------------------------------------------------------------------


 
 
Article 6.     Stock Options.
6.01
Grant of Options.  Subject to the terms and provisions of the Plan, Options may
be granted to eligible Employees at any time and from time to time, and under
such terms and conditions, as shall be determined by the Committee.  The
Committee shall have discretion in determining the number of Shares subject to
Options granted to each Employee; provided, however, that no single Employee may
receive Options under this Plan for more than two percent (2%) of the Shares
approved for issuance under this Plan during any calendar year.  The Committee
may not grant Incentive Stock Options, as described in Section 422 of the Code,
under this Plan.

6.02
Form of Issuance.  The Committee may require, as a condition to receiving an
Option Award, that the Participant enter into an Option Award Agreement, setting
forth the terms and conditions of the Award.  In lieu of an Option Award
Agreement, the Committee may provide the terms and conditions of an Option Award
in a notice to the Participant, in the resolution approving the Award, or in
such other manner as it deems appropriate.  Such terms and conditions shall
include the Exercise Price, the duration of the Option, the number of Shares to
which an Option pertains (unless otherwise provided by the Committee, each
Option may be exercised to purchase one Share), and such other provisions as the
Committee shall determine.

6.03
Exercise Price.  Unless a greater Exercise Price is determined by the Committee,
the Exercise Price for each Option Awarded under this Plan shall be equal to one
hundred percent (100%) of the Fair Market Value of a Share on the date the
Option is granted.  Subject to adjustment as provided in Section 4.03 herein or
as otherwise provided herein, the terms of an Option may not be amended to
reduce the exercise price nor may Options be cancelled or exchanged for cash,
other awards or Options with an exercise price that is less than the exercise
price of the original Options.

6.04
Duration of Options.  Each Option shall expire at such time as the Committee
shall determine at the time of grant (which duration may be extended by the
Committee); provided, however, that no Option shall be exercisable later than
the tenth (10th) anniversary date of its grant.  In the event the Committee does
not specify the expiration date of an Option, then such Option will expire on
the tenth (10th) anniversary date of its grant, except as otherwise provided
herein.

 
 
8



--------------------------------------------------------------------------------


 
6.05
Vesting of Options.  A grant of Options shall vest at such times and under such
terms and conditions as determined by the Committee; provided, however, unless
another vesting period is provided by the Committee at or before the grant of an
Option, one-third of the Options will vest on each of the first three
anniversaries of the grant; if one Option remains after equally dividing the
grant by three, it will vest on the first anniversary of the grant, if two
Options remain, then one will vest on each of the first two anniversaries.  The
Committee shall have the right to accelerate the vesting of any Option; however,
the Chairman of the Board or the Senior Executive Vice President-Human
Resources, or their respective successors, or such other persons designated by
the Committee, shall have the authority to accelerate the vesting of Options for
any Participant who is not an Insider.

6.06
Exercise of Options.

(a)
An Option shall be exercised by providing notice to the designated agent
selected by the Company (if no such agent has been designated, then to the
Company), in the manner and form determined by the Company, which notice shall
be irrevocable, setting forth the exact number of Shares with respect to which
the Option is being exercised and including with such notice payment of the
Exercise Price, as applicable.  When an Option has been transferred, the Company
or its designated agent may require appropriate documentation that the person or
persons exercising the Option, if other than the Participant, has the right to
exercise the Option.  No Option may be exercised with respect to a fraction of a
Share.

(b)
Options granted under the Plan shall be exercisable at such times and be subject
to such restrictions and conditions as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant. 
Unless otherwise provided by the Committee, exercises of Options may be effected
only on days and during the hours that the NYSE is open for regular trading. 
The Company may change or limit the times or days Options may be exercised.  If
an Option expires on a day or at a time when exercises are not permitted, then
the Options may be exercised no later than the immediately preceding date and
time that the Options were exercisable.

6.07
Payment of the Exercise Price.

(a)
Unless otherwise determined by the Committee, the Exercise Price shall be paid
in full at the time of exercise.  No Shares shall be issued or transferred until
full payment has been received or the next business day thereafter, as
determined by AT&T.

(b)
The Committee may, from time to time, determine, modify, or limit the method or
methods of exercising Options or the manner in which the Exercise Price is to be
paid.  Unless otherwise provided by the Committee in full or in part:

 
 
9



--------------------------------------------------------------------------------



 
(i)
Payment may be made in cash.

(ii)
An Option may be "stock settled," which shall mean upon exercise of an Option,
the Company shall deliver that number of shares of Stock found by taking the
difference between (A) the Fair Market Value of the Stock as of the first day
that the Stock was traded on the NYSE immediately preceding the exercise date,
multiplied by the number of Options being exercised and (B) the total Exercise
Price of the Options being exercised, and dividing such difference by the Fair
Market Value of the Stock as of the first day that the Stock was traded on the
NYSE immediately preceding the exercise date.

(iii)
If the Company has designated an agent to process Option exercises, an Option
may be exercised by issuing an exercise notice together with instructions to
such agent irrevocably instructing the agent (which shall include any
broker-dealer engaged by the agent): (A) to immediately sell (which shall
include an exercise notice that becomes effective upon execution of a sale
order) a sufficient portion of the Shares to be received from the Option
exercise to pay the Exercise Price of the Options being exercised and the
required tax withholding, and (B) to deliver on the settlement date the portion
of the proceeds of the sale equal to the Exercise Price and tax withholding to
the Company.  In the event the agent sells any Shares on behalf of a
Participant, the agent shall be acting solely as the agent of the Participant,
and the Company disclaims any responsibility for the actions of the agent in
making any such sales.  No Shares shall be issued until the settlement date and
until the proceeds (equal to the Exercise Price and tax withholding) are paid to
the Company.

6.08
Termination of Employment.  Unless otherwise provided by the Committee, the
following limitations on exercise of Options shall apply upon Termination of
Employment:

(a)
Termination by Death or Disability.  In the event of the Participant's
Termination of Employment by reason of death or Disability, all outstanding
Options granted to that Participant shall immediately vest as of the date of
Termination of Employment and may be exercised, if at all, no more than five (5)
years from the date of the Termination of Employment, unless the Options, by
their terms, expire earlier.

(b)
Termination for Cause.  In the event of the Participant's Termination of
Employment for Cause, then the Committee may, in its sole discretion, forfeit
all outstanding Options held by the Participant to the Company and no additional
exercise period shall be allowed, regardless of the vested status of the
Options.

 
 
10



--------------------------------------------------------------------------------



 
(c)
Retirement or Other Termination of Employment.  In the event of the
Participant's Termination of Employment for any reason other than the reasons
set forth in (a) or (b), above:

(i)
If upon the Participant's Termination of Employment, the Participant is eligible
to Retire, then all outstanding unvested Options granted to that Participant
shall immediately vest as of the date of the Participant's Termination of
Employment;

(ii)
All outstanding Options which are vested as of the effective date of Termination
of Employment may be exercised, if at all, no more than five (5) years from the
date of Termination of Employment if the Participant is eligible to Retire, or
three (3) months from the date of the Termination of Employment if the
Participant is not eligible to Retire, as the case may be, unless in either case
the Options, by their terms, expire earlier; and

(iii)
In the event of the death of the Participant after Termination of Employment,
this paragraph (c) shall still apply and not paragraph (a), above.

(d)
Options not Vested at Termination.  Except as provided in paragraphs (a) and
(c)(i), above, all Options held by the Participant which are not vested on or
before the effective date of Termination of Employment shall immediately be
forfeited to the Company (and the Shares subject to such forfeited Options shall
once again become available for issuance under the Plan).

(e)
Other Terms and Conditions.  Notwithstanding the foregoing, the Committee may,
in its sole discretion, establish different, or waive, terms and conditions
pertaining to the effect of Termination of Employment on Options, whether or not
the Options are outstanding, but no such modification shall shorten the terms of
Options issued prior to such modification or otherwise be materially adverse to
the Participant.

6.09
Restrictions on Exercise and Transfer of Options.  Unless otherwise provided by
the Committee:

(a)
During the Participant's lifetime, the Participant's Options shall be
exercisable only by the Participant or by the Participant's guardian or legal
representative.  After the death of the Participant, except as otherwise
provided by AT&T's Rules for Employee Beneficiary Designations, an Option shall
only be exercised by the holder thereof (including, but not limited to, an
executor or administrator of a decedent's estate) or his or her guardian or
legal representative.

 
 
11



--------------------------------------------------------------------------------



 
(b)
No Option shall be transferable except: (i) in the case of the Participant, only
upon the Participant's death and in accordance with the AT&T Rules for Employee
Beneficiary Designations; and (ii) in the case of any holder after the
Participant's death, only by will or by the laws of descent and distribution.

Article 7.     Restricted Stock.
7.01
Grant of Restricted Stock.  Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Shares of Restricted
Stock to eligible Employees in such amounts and upon such terms and conditions
as the Committee shall determine.  In addition to any other terms and conditions
imposed by the Committee, vesting of Restricted Stock may be conditioned upon
the achievement of Performance Goals in the same manner as provided in
Section 8.04, herein, with respect to Performance Shares.

7.02
Restricted Stock Agreement.  The Committee may require, as a condition to
receiving a Restricted Stock Award, that the Participant enter into a Restricted
Stock Award Agreement, setting forth the terms and conditions of the Award.  In
lieu of a Restricted Stock Award Agreement, the Committee may provide the terms
and conditions of an Award in a notice to the Participant of the Award, on the
Stock certificate representing the Restricted Stock, in the resolution approving
the Award, or in such other manner as it deems appropriate.

7.03
Transferability.  Except as otherwise provided in this Article 7, and subject to
any additional terms in the grant thereof, Shares of Restricted Stock granted
herein may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated until fully vested.

7.04
Restrictions.

(a)
The Restricted Stock shall be subject to such vesting terms, including the
achievement of Performance Goals (as described in Section 8.04), as may be
determined by the Committee.  Unless otherwise provided by the Committee, to the
extent Restricted Stock is subject to any condition to vesting, if such
condition or conditions are not satisfied by the time the period for achieving
such condition has expired, such Restricted Stock shall be forfeited.  The
Committee may impose such other conditions and/or restrictions on any Shares of
Restricted Stock granted pursuant to the Plan as it may deem advisable including
but not limited to a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock and/or restrictions under applicable
Federal or state securities laws; and may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions.  The Committee
may also grant Restricted Stock without any terms or conditions in the form of
vested Stock Awards.

 
 
12



--------------------------------------------------------------------------------



 
(b)
The Company shall have the right to retain the certificates, if any,
representing Shares of Restricted Stock in the Company's possession until such
time as the Shares are fully vested and all conditions and/or restrictions
applicable to such Shares have been satisfied.

7.05
Removal of Restrictions.  Except as otherwise provided in this Article 7 or
otherwise provided in the grant terms, Shares of Restricted Stock covered by
each Restricted Stock grant made under the Plan shall become freely transferable
by the Participant after completion of all conditions to vesting, if any. 
However, the Committee, in its sole discretion, shall have the right to
immediately vest the shares and waive all or part of the restrictions and
conditions with regard to all or part of the Shares held by any Participant at
any time.

7.06
Voting Rights, Dividends and Other Distributions.  Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights and,
unless otherwise provided in the grant terms, shall receive all dividends and
distributions paid with respect to such Shares.  The Committee may require that
dividends and other distributions, other than regular cash dividends, paid to
Participants with respect to Shares of Restricted Stock be subject to the same
restrictions and conditions as the Shares of Restricted Stock with respect to
which they were paid.  If any such dividends or distributions are paid in
Shares, the Shares shall automatically be subject to the same restrictions and
conditions as the Shares of Restricted Stock with respect to which they were
paid.

7.07
Termination of Employment Due to Death or Disability.  In the event of the
Participant's Termination of Employment by reason of death or Disability, all
restrictions imposed on outstanding Shares of Restricted Stock held by the
Participant shall immediately lapse and the Restricted Stock shall immediately
become fully vested as of the date of Termination of Employment.

7.08
Termination of Employment for Other Reasons.  Unless otherwise provided by the
Committee, in the event of the Participant's Termination of Employment for any
reason other than due to death, Disability, or Surplus Termination of
Employment, all Shares of Restricted Stock held by the Participant which are not
vested as of the effective date of Termination of Employment immediately shall
be forfeited and returned to the Company.

 
 
13



--------------------------------------------------------------------------------



 
7.09
Restricted Stock Units.

(a)
In lieu of or in addition to Restricted Stock, the Committee may grant
Restricted Stock Units under such terms and conditions as shall be determined by
the Committee.  Restricted Stock Units shall be subject to the same terms and
conditions under this Plan as Restricted Stock except as otherwise provided in
this Section 7.09 or as otherwise provided by the Committee.  Except as
otherwise provided by the Committee, the award shall be settled and pay out
promptly upon vesting (to the extent permitted by Section 409A of the Code), and
the Participant holding such Restricted Stock Units shall receive, as determined
by the Committee, Shares (or cash equal to the Fair Market Value of the number
of Shares as of the date the award becomes payable) equal to the number of such
Restricted Stock Units. Restricted Stock Units shall not be transferable, shall
have no voting rights, and shall not receive dividends, but shall, unless
otherwise provided by the Committee, receive dividend equivalents at the time
and at the same rate as dividends are paid on Shares with the same record and
pay dates.

(b)
Except as otherwise provided by the Committee, upon a Participant's Termination
of Employment due to death or Disability or upon becoming or being Retirement
eligible, his or her Restricted Stock Units will vest, and in the case of death,
will pay out promptly, and in other cases, will pay out at the scheduled
distribution date.  If the Participant dies after Termination of Employment,
vested Restricted Stock Units will be promptly paid out.




7.10
Surplus Termination of Employment. Except as otherwise provided by the
Committee, in the event of a Surplus Termination of Employment of a Participant
that occurs prior to the vesting date of a grant of Restricted Stock or
Restricted Stock Units made to such Participant, such grant shall be pro-rated
and vested as follows: the number of the Participant's unvested Restricted Stock
or Restricted Stock Units shall be prorated by multiplying the number of
unvested Restricted Stock or Restricted Stock Units by the number of months in
the restriction period during which the Participant worked at least one day
divided by the total number of months in the restriction period, and such
prorated amount shall be immediately vested; provided, however, a grant of
Restricted Stock Units shall not be payable until the scheduled distribution
date, or as otherwise provided in the Plan.

 
 
14



--------------------------------------------------------------------------------



 


Article 8.     Performance Units and Performance Shares.
8.01
Grants of Performance Units and Performance Shares.  Subject to the terms of the
Plan, Performance Shares and Performance Units may be granted to eligible
Employees at any time and from time to time, as determined by the Committee. 
The Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares Awarded to each Participant and the
terms and conditions of each such Award.

8.02
Value of Performance Shares and Units.

(a) A Performance Share is equivalent in value to a Share. 
(b) A Performance Unit shall be equal in value to a fixed dollar amount
determined by the Committee.  The Committee may denominate a Performance Unit
Award in dollars instead of Performance Units.
8.03
Performance Period.  The Performance Period for Performance Shares and
Performance Units is the period over which the Performance Goals are measured. 
The Performance Period is set by the Committee for each Award.

8.04
Performance Goals.

For each Award of Performance Shares or Performance Units, the Committee shall
establish (and may establish for other Awards) performance objectives
("Performance Goals") for the Company, its Subsidiaries, and/or divisions of any
of foregoing, using such criteria, exceptions and other terms and conditions as
it shall determine.
8.05
Dividend Equivalents on Performance Shares. Unless otherwise provided by the
Committee, a cash payment ("Dividend Equivalent") in an amount equal to the
dividend payable on one Share shall be made to a Participant for each
Performance Share held by such Participant on the record date for the dividend. 
Such Dividend Equivalent, if any, will be payable at the time the relevant AT&T
common stock dividend is payable or at such other time as determined by the
Committee, and may be modified or terminated by the Committee at any time. 
Notwithstanding the foregoing, unless otherwise provided by the Committee,
Dividend Equivalents paid with respect to Performance Shares granted to an
Officer Level Employee shall only be paid on the number of Performance Shares
actually distributed and such payment shall be made when the related Performance
Shares are distributed.

 
 
15



--------------------------------------------------------------------------------



 
8.06
Form and Timing of Payment of Performance Units and Performance Shares.

(a)
As soon as practicable after the applicable Performance Period has ended and all
other conditions (other than Committee actions) to conversion and distribution
of a Performance Share and/or Performance Unit Award have been satisfied (or, if
applicable, at such other time determined by the Committee at or before the
establishment of the Performance Goal), the Committee shall determine whether
and the extent to which the Performance Goals were met for the applicable
Performance Units and Performance Shares.  If the Committee determines that the
Performance Goals have been met, then the number of Performance Units and
Performance Shares to be converted into Stock and/or cash and distributed to the
Participants shall be determined in accordance with the Performance Goals for
such Awards, subject to any limits imposed by the Committee.

(b)
Payment of Performance Units and Performance Shares shall be made in a single
lump sum, as soon as reasonably administratively possible following the
determination of the number of Shares or amount of cash to which the Participant
is entitled but not later than the 15th day of the third month following the end
of the applicable Performance Period.

(c)
Performance Units will be distributed to Participants in the form of cash. 
Unless otherwise provided by the Committee, Performance Shares will be
distributed to Participants in the form of fifty percent (50%) Stock and fifty
percent (50%) Cash.

(d)
At any time prior to the distribution of the Performance Shares and/or
Performance Units, unless otherwise provided by the Committee or prohibited by
this Plan (such as in the case of a Change in Control), the Committee shall have
the authority to modify the Performance Goals or the terms and conditions of
Performance Units or Performance Shares, reduce or eliminate the number of
Performance Units or Performance Shares to be converted and distributed, cancel
any part or all of a grant or award of Performance Units or Performance Shares,
or to mandate the form in which the Award shall be paid (i.e., in cash, in Stock
or both, in any proportions determined by the Committee).

(e)
Notwithstanding anything to the contrary in this Plan, after a Change in
Control, the payout of Performance Units and Performance Shares shall be
determined exclusively by the attainment of the Performance Goals in effect
prior to the Change in Control, and such Performance Goals may not be modified
after such Change in Control.  In addition, after a Change in Control, other
than an adjustment to the awards based on the extent to which the Performance
Goals were achieved, AT&T shall not reduce or eliminate the number of
Performance Units or Performance Shares or cancel any part or all of a grant or
award of Performance Units or Performance Shares.

 
 
16



--------------------------------------------------------------------------------



 
(f)
For the purpose of converting Performance Shares into cash and distributing the
same to the holders thereof (or for determining the amount of cash to be
deferred), the value of a Performance Share shall be the Fair Market Value of a
Share on the date the Committee authorizes the payout of Awards.  Performance
Shares to be distributed in the form of Stock will be converted at the rate of
one (1) Share per Performance Share.

8.07
Death or Disability.  In the event of the Participant's death during a
Performance Period, the Participant shall receive a lump sum payout of the
related outstanding Performance Units and Performance Shares calculated as if
all unfinished Performance Periods had ended with one hundred percent (100%) of
the Performance Goals achieved, valued as of the date of death and payable as
soon thereafter as reasonably possible but not later than the 15th day of the
third month after the end of the calendar year in which such death occurred. 
Where the amount or part of Dividend Equivalents is determined by the number of
Performance Shares that are paid out or is otherwise determined by a performance
measure, and the related Performance Period for the Dividend Equivalents was not
completed at death, then the Dividend Equivalents will be calculated as though
one hundred percent (100%) of the goals were achieved and paid as soon as
reasonably possible.  A Termination of Employment due to Disability will not
affect a Participant's Award.

8.08
Retirement, Surplus Termination, Severance Termination, or Other Termination. 
Unless the Committee determines otherwise at any time, in the event of the
Participant's Termination of Employment during the Performance Period while
Retirement eligible, in the event of a Surplus Termination of Employment,
Severance Termination of Employment, and in each case, not due to death or
Disability, then upon such Termination, the amount of the Participant's
Performance Units and number of Performance Shares shall be adjusted; the
revised Awards shall be determined by multiplying the amount of the Performance
Units and the number of Performance Shares, as applicable, by the number of
months the Participant worked at least one day during the respective Performance
Period divided by the number of months in the Performance Period, to be paid, if
at all, at the same time and under the same terms that such outstanding
Performance Units or Performance Shares would otherwise be paid; provided,
however, if the Termination of Employment occurs during the Performance Period
and is for a reason other than Death, Disability, Surplus Termination of
Employment, or Severance Termination of Employment and while not Retirement
eligible, then the related Award shall be cancelled upon such Termination.

8.09
Nontransferability.  Performance Units and Performance Shares are not
transferable.

 
 
17



--------------------------------------------------------------------------------



 
Article 9.     Beneficiary Designation.
9.01
In the event of the death of a Participant, distributions or Awards under this
Plan, except for Restricted Stock, shall pass in accordance with the AT&T Rules
for Employee Beneficiary Designations, as the same may be amended from time to
time.  A Participant's most recent Beneficiary Designation that is applicable to
awards under the 1996 Stock and Incentive Plan, the 2001 Incentive Plan, the
2006 Incentive Plan, the 2011 Incentive Plan or the 2016 Incentive Plan will
also apply to distributions or awards under this Plan, except for Restricted
Stock, unless and until the Participant provides to the contrary in accordance
with the procedures set forth in such Rules.

Article 10.   Employee Matters.
10.01
Employment Not Guaranteed.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant's Employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or one of its Subsidiaries.

10.02
Participation.  No Employee shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award.

10.03
Loyalty Conditions and Enforcement.  This section relates solely to Awards
granted to a Participant who is an Officer Level Employee or a Senior Manager as
of the date the Award is made.

(a)
Each Award under the Plan is intended to closely align the Participant's
long-term interests with those of the Company and its shareholders, and the
conditions set forth in subsections (b) or (c) hereof (collectively, the
"Loyalty Conditions") are intended to protect the Company's critical need for
each Participant's loyalty to the Company and its shareholders.  If any
Participant does not comply with a Loyalty Condition, either during employment
or within the periods described below following Termination of Employment for
any reason, then the Participant is acting contrary to the long-term interests
of the Company, and there will be a failure of the consideration on which the
Participant received any Award or Awards pursuant to the Plan.  Accordingly,
unless otherwise provided in the Award, as a condition of such Award, the
Participant is deemed to agree that he shall not, without obtaining the written
consent of AT&T in advance, violate the Loyalty Conditions of this Section. 
Unless otherwise expressly provided in an Award Agreement, if the Participant
violates a Loyalty Condition, then the Company may terminate any outstanding,
unexercised, unexpired, unpaid, or deferred Awards ("Award Termination"),
rescind any exercise, payment or delivery pursuant to any Award or Awards
("Rescission"), or recapture any cash or Shares (whether restricted or
unrestricted) issued pursuant to any Award or Awards, or proceeds from the
Participant's sale of such Shares

 
 
18



--------------------------------------------------------------------------------


 
 
 
 
("Recapture"). Notwithstanding any provision to the contrary, nothing in this
Plan shall be interpreted to prohibit, limit or interfere with a Participant's
right to report possible violations of federal, state or local law or regulation
to any governmental or law enforcement agency or entity, including, but not
limited to, the Department of Justice, the Securities and Exchange Commission,
the Federal Communications Commission or Congress, to make other disclosures
that are protected under the whistleblower or other provision of federal, state
or local law or regulation, or to receive an award, reward, or other
compensation therefore. Similarly, a Participant may report such possible
violations to anyone in his or her chain of command, the AT&T Legal Department,
AT&T Asset Protection, or any other AT&T group responsible for compliance with
laws or AT&T policy.

(b)
 A Participant shall not, without the Company's prior written authorization, (i)
disclose to anyone outside the Company or use, other than in the Company's
business, any Confidential Information, or (ii) disclose any trade secrets of
the Company, as that term is defined under Applicable Law, for as long as such
information is not generally known to the Company's competitors through no fault
or negligence of the Participant.

"Confidential Information" means all information belonging to, or otherwise
relating to the business of the Company, which is not generally known,
regardless of the manner in which it is stored or conveyed to Participant, and
which the Company has taken reasonable measures under the circumstances to
protect from unauthorized use or disclosure.  Confidential Information includes
trade secrets as well as other proprietary knowledge, information, know-how, and
non-public intellectual property rights, including unpublished or pending patent
applications and all related patent rights, formulae, processes, discoveries,
improvements, ideas, conceptions, compilations of data, and data, whether or not
patentable or copyrightable and whether or not it has been conceived,
originated, discovered, or developed in whole or in part by Participant.  For
example, Confidential Information includes, but is not limited to, information
concerning the Company's business plans, budgets, operations, products,
strategies, marketing, sales, inventions, designs, costs, legal strategies,
finances, employees, customers, prospective customers, licensees, or licensors;
information received from third parties under confidential conditions; or other
valuable financial, commercial, business, technical or marketing information
concerning the Company, or any of the products or services made, developed or
sold by the Company.  Confidential Information does not include information that
(i) was generally known to the public at the time of disclosure; (ii) was
lawfully received by Participant from a third party; (iii) was known to
Participant prior to receipt from the Company; or (iv) was independently
developed by Participant or independent third parties; in each of the foregoing
 
19



--------------------------------------------------------------------------------



 
circumstances, this exception applies only if such public knowledge or
possession by an independent third party was without breach by Participant or
any third party of any obligation of confidentiality or non-use, including but
not limited to the obligations and restrictions set forth in this Section.
(c)
A Participant shall not, without the Company's prior written authorization,
during his or her employment by the Company or any of its Subsidiaries, or
within two years after the Termination of Employment for any reason, engage in
any of the following conduct:

(i)
own, operate or control, or participate in the ownership, operation or control
of, any business enterprise (including, without limitation, any corporation,
partnership, proprietorship or other venture) that competes with the Company in
the Restricted Business anywhere in the Restricted Territory;

(ii)
become employed as an officer or executive by any business enterprise
(including, without limitation, any corporation, partnership, proprietorship or
other venture) that competes with the Company in the Restricted Business
anywhere in the Restricted Territory, if such employment or engagement requires
Participant to compete against the Company in the Restricted Business;

(iii)
solicit any nonclerical employee of the Company with whom the Participant had
Contact during his or her employment to terminate employment with the Company;
or

(iv)
commit any breach of Participant's fiduciary duty or the duty of loyalty, as
determined by Applicable Law,

 
 


For purposes of this Section, the term "Restricted Business" means the business
of providing communications or connectivity services, including both wireless
and wire-lined telephone, messaging, Internet, data, and related services; the
term "Restricted Territory" shall mean the state in which the Participant
maintained his or her principal office with the Company on the date the Award
was granted; and the term "Contact" means interaction between the Participant
and the nonclerical employee during performance of Participant's job
responsibilities on behalf of the Company.
(d)
Coincidentally with the exercise, receipt of payment, or delivery of cash or
Shares pursuant to an Award, the Company may require that the Participant shall
give a certification to the Company in writing if the Participant is not for any
reason in full compliance with the terms and conditions of the Plan, including
its Loyalty Conditions.  If a Termination of Employment has occurred for any
reason, the Participant's certification shall state the name and address of the
Participant's then-current employer

 
20



--------------------------------------------------------------------------------


 
(e)
or any entity for which the Participant performs business services and the
Participant's title, and shall identify any organization or business in which
the Participant owns an equity interest of greater than five percent.

(f)
If the Company determines, in its sole and absolute discretion, that a
Participant has violated any of the Loyalty Conditions, then the Committee may,
in its sole and absolute discretion, impose an Award Termination, Rescission,
and/or Recapture with respect to any or all of the Participant's Awards,
including any Shares or cash associated therewith, or any proceeds thereof.

(g)
Within ten days after receiving notice from the Company of any such activity
described in subsections (b) or (c) above, the Participant shall deliver to the
Company the cash or Shares acquired pursuant to any and all Awards, or, if
Participant has sold the Shares, the gain realized, or payment received as a
result of the rescinded exercise, payment, or delivery; provided, that if the
Participant returns Shares that the Participant purchased pursuant to the
exercise of an Option (or the gains realized from the sale of such Shares), the
Company shall promptly refund the exercise price, without earnings or interest,
that the Participant paid for the Shares.  Any payment by the Participant to the
Company pursuant to this Section shall be made either in cash or by returning to
the Company the number of Shares that the Participant received in connection
with the rescinded exercise, payment, or delivery.  It shall not be a basis for
Award Termination, Rescission or Recapture if, after a Termination of
Employment, the Participant purchases, as an investment or otherwise, stock or
other securities of an organization engaged in the Restricted Business, so long
as (i) such stock or other securities are listed upon a recognized securities
exchange or traded over the counter, and (ii) such investment does not represent
more than a ten percent (10%) equity interest in the organization or business.

(h)
Notwithstanding the foregoing provisions of this Section, the Company has sole
and absolute discretion not to require Award Termination, Rescission and/or
Recapture, and its determination not to require Award Termination, Rescission
and/or Recapture with respect to any particular act by a particular Participant
or Award shall not in any way reduce or eliminate the Company's authority to
require Award Termination, Rescission and/or Recapture with respect to any other
act or Participant or Award.  Nothing in this Section shall be construed to
impose obligations on the Participant to refrain from engaging in lawful
competition with the Company after the Participant's Termination of Employment
that does not violate subsections (b) or (c) of this Section, other than any
obligations that are part of any separate agreement between the Company and the
Participant or that arise under Applicable Law.

 
 
21



--------------------------------------------------------------------------------



 
(i)
All administrative and discretionary authority given to the Company under this
Section shall be exercised by the most senior human resources executive of the
Company or such other person or committee (including without limitation the
Committee) as the Committee may designate from time to time.

(j)
If any provision within this Section is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by Applicable Law, and shall automatically be deemed amended in
a manner consistent with its objectives and any limitations required under
Applicable Law.



10.04
Reimbursement of Company for Unearned or Ill-gotten Gains.  The Participant
shall repay to the Company any amount received under any Award, and the Company
may cancel or forfeit any unpaid or unvested Award, in each case to the extent
required under any policy adopted at any time by the Company pursuant to any
applicable listing standards established under Section 10D of the Securities
Exchange Act of 1934. This section shall not limit the Company's right to revoke
or cancel an award or take other action against a recipient of an award for any
other reason, including but not limited to misconduct.

Article 11.   Amendment and Termination of Plan or Awards.
11.01
Amendment and Termination.  At any time and from time to time, the Board or the
Disinterested Committee may amend or terminate the Plan. The Board, the
Disinterested Committee, or the Non-Insider Committee (subject to Section 3.01)
may amend an Award in whole or in part. Notwithstanding the foregoing, no
termination, amendment, or modification of the Plan or any Award (other than
Performance Shares or Performance Units) that adversely affects in any material
way any Award previously granted under the Plan shall be made without the
written consent of the Participant holding such Award; provided, however, that
any such modification made for the purpose of complying with Section 409A of the
Code or due to changes in applicable law may be made by the Company without the
consent of any Participant.

11.02
Delay in Payment.  To the extent required in order to avoid the imposition of
any interest and/or additional tax under Section 409A(a)(1)(B) of the Code, any
amount that is considered deferred compensation under the Plan or Agreement and
that is required to be postponed pursuant to Section 409A of the Code, following
the a Participant's Termination of Employment shall be delayed for six months if
a Participant is deemed to be a "specified employee" as defined in Section
409A(a)(2)(i)(B) of the Code; provided that, if the Participant dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of Section 409A shall be paid to the executor or
administrator of the decedent's estate within 60 days following the date of his
death.  A "Specified Employee" means any Participant who is a "key employee" (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as

 
22



--------------------------------------------------------------------------------




11.03
determined by AT&T in accordance with its uniform policy with respect to all
arrangements subject to Code Section 409A, based upon the twelve (12) month
period ending on each December 31st (such twelve (12) month period is referred
to below as the "identification period").  All Participants who are determined
to be key employees under Code Section 416(i) (without regard to paragraph (5)
thereof) during the identification period shall be treated as Specified
Employees for purposes of the Plan during the twelve (12) month period that
begins on the first day of the 4th month following the close of such
identification period.

Article 12.   Withholding.
12.01
Tax Withholding.  Unless otherwise provided by the Committee, the Company shall
deduct or withhold an amount sufficient to satisfy Federal, state, and local
taxes (including but not limited to the Participant's employment tax
obligations) required by law to be withheld with respect to any taxable event
arising or as a result of this Plan ("Withholding Taxes").

12.02
Share Withholding.

(a)
Unless otherwise provided by the Committee, upon the exercise of Options, the
lapse of restrictions on Restricted Stock, the distribution of Performance
Shares in the form of Stock, or any other taxable event hereunder involving the
transfer of Stock to a Participant, the Company shall withhold Stock equal in
value to the Withholding Taxes applicable to such transaction using the method
used to value the Stock for tax purposes.

(b)
Any fractional Share of Stock payable to a Participant shall be withheld as
additional Federal withholding, or, at the option of the Company, paid in cash
to the Participant.

(c)
Unless otherwise determined by the Committee, when the method of payment for the
Exercise Price is from the sale through an agent appointed by the Company of the
Stock acquired through the Option exercise, then the tax withholding shall be
satisfied out of the proceeds.  For administrative purposes in determining the
amount of taxes due, the sale price of such Stock shall be deemed to be the Fair
Market Value of the Stock.

(d)
If permitted by the Committee, prior to the end of any Performance Period a
Participant may elect to have a greater amount of Stock withheld from the
distribution of Performance Shares to pay withholding taxes; provided, however,
the Committee may prohibit or limit any individual election or all such
elections at any time.

 
 
23



--------------------------------------------------------------------------------



 
(e)
Alternatively, or in combination with the foregoing, the Committee may require
Withholding Taxes to be paid in cash by the Participant or by the sale of a
portion of the Stock being distributed in connection with an Award, or by a
combination thereof.

Article 13.   Successors.
13.01
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

Article 14.   Legal Construction.
14.01
Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

14.02
Severability.  In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

14.03
Requirements of Law.  The granting of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

14.04
Errors.  At any time AT&T may correct any error made under the Plan without
prejudice to AT&T.  Such corrections may include, among other things, changing
or revoking an issuance of an Award.

14.05
Elections and Notices.

(a)
Notwithstanding anything to the contrary contained in this Plan, all elections
and notices of every kind shall be made on forms prepared by AT&T or the General
Counsel, Secretary or Assistant Secretary, or their respective delegates or
shall be made in such other manner as permitted or required by AT&T or the
General Counsel, Secretary or Assistant Secretary, or their respective
delegates, including but not limited to elections or notices through electronic
means, over the Internet or otherwise.  An election shall be deemed made when
received by AT&T (or its designated agent, but only in cases where the
designated agent has been appointed for the purpose of receiving such election),
which may waive any defects in form.  AT&T may limit the time an election may be
made in advance of any deadline.

 
 
24



--------------------------------------------------------------------------------



 
(b)
Where any notice or filing required or permitted to be given to AT&T under the
Plan, it shall be delivered to the principal office of AT&T, directed to the
attention of the Senior Executive Vice President-Human Resources of AT&T or his
or her successor.  Such notice shall be deemed given on the date of delivery.

(c)
Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant's work or home address as shown on the records of
AT&T or, at the option of AT&T, to the Participant's e-mail address as shown on
the records of AT&T.

(d)
It is the Participant's responsibility to ensure that the Participant's
addresses are kept up to date on the records of AT&T.  In the case of notices
affecting multiple Participants, the notices may be given by general
distribution at the Participants' work locations.

14.06
Governing Law.  To the extent not preempted by Federal law, the Plan, and all
awards and agreements hereunder, and any and all disputes in connection
therewith, shall be governed by and construed in accordance with the substantive
laws of the State of Texas, without regard to conflict or choice of law
principles which might otherwise refer the construction, interpretation or
enforceability of this Plan to the substantive law of another jurisdiction.

14.07
Venue.  Because awards under the Plan are granted in Texas, records relating to
the Plan and awards thereunder are located in Texas, and the Plan and awards
thereunder are administered in Texas, except as otherwise agreed by the
Participant and the Company in a Mandatory Arbitration Agreement, the Company
and the Participant to whom an award under this Plan is granted, for themselves
and their successors and assigns, irrevocably submit to the exclusive and sole
jurisdiction and venue of the state or federal courts of Texas with respect to
any and all disputes arising out of or relating to this Plan, the subject matter
of this Plan or any awards under this Plan, including but not limited to any
disputes arising out of or relating to the interpretation and enforceability of
any awards or the terms and conditions of this Plan.  To achieve certainty
regarding the appropriate forum in which to prosecute and defend actions arising
out of or relating to this Plan, and to ensure consistency in application and
interpretation of the Governing Law to the Plan, except as otherwise agreed by
the Participant and the Company in a Mandatory Arbitration Agreement, the
parties agree that:

(a)
sole and exclusive appropriate venue for any such action shall be an appropriate
federal or state court in Dallas County, Texas, and no other,

(b)
all claims with respect to any such action shall be heard and determined
exclusively in such Texas court, and no other,

(c)
such Texas court shall have sole and exclusive jurisdiction over the person of
such parties and over the subject matter of any dispute relating hereto, and

 
25



--------------------------------------------------------------------------------




(d)
that the parties waive any and all objections and defenses to bringing any such
action before such Texas court, including but not limited to those relating to
lack of personal jurisdiction, improper venue or forum non conveniens.

14.08
409A Compliance.  Awards under the Plan may be structured to be exempt from or
be subject to Section 409A of the Code.  To the extent that Awards granted under
the Plan are subject to Section 409A of the Code, the Plan will be construed and
administered in a manner that enables the Plan and such Awards to comply with
the provisions of Section 409A of the Code.

 
 
 
26

